Citation Nr: 0727954	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  03-21 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral epiphora, 
to include as secondary to chalazion of the left eye. 
 
2.  Entitlement to an increased (compensable) rating for 
chalazion of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from July 1944 until 
January 1947.

This appeal comes before the Department of Veteran Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 2003 
rating decision of the VA Regional Office (RO) in Chicago, 
Illinois that denied service connection for bilateral 
epiphora and a compensable rating for chalazion of the left 
eye. 

This case was advanced on the Board's docket pursuant to 38 
C.F.R. § 20.900(c) (2006) by motion granted in November 2005.  


FINDINGS OF FACT

1.  Bilateral epiphora was first clinically demonstrated many 
years after discharge from service.

2.  There is competent evidence of record that bilateral 
epiphora is less likely than not related to chalazion of the 
left eye. 


CONCLUSION OF LAW

Bilateral epiphora was not incurred in or aggravated by 
service and is not proximately due to or the result of 
service-connected left eye chalazion.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The Act and implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b) (2006).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) 
(2006).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim of entitlement to service connection for 
bilateral epiphora has been accomplished.  As evidenced by 
the statement of the case, and the supplemental statements of 
the case, the appellant has been notified of the laws and 
regulations governing entitlement to the benefit sought, and 
informed of the ways in which the current evidence has failed 
to substantiate this claim.  These discussions also served to 
inform him of the evidence needed to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met. 38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in May 
2003 and May 2006, the RO informed the appellant of what the 
evidence had to show to substantiate the claim, what medical 
and other evidence the RO needed from him, what information 
or evidence he could provide in support of the claim, and 
what evidence VA would try to obtain on his behalf.  Such 
notification, in conjunction with the statements of the case 
has fully apprised the appellant of the evidence needed to 
substantiate this claim.  He has also been advised to submit 
relevant evidence or information in his possession. 38 C.F.R. 
§ 3.159(b).  The appellant has been specifically notified 
regarding the criteria for rating any disability or an award 
of an effective date (see Dingess v. Nicholson, 19 Vet. App. 
473 (2006)) should service connection be granted.  

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to service connection 
for bilateral epiphora.  VA clinical and private clinical 
records have been associated with the claims folder.  The 
appellant stated in May 2003 that he only received eye 
treatment at a VA Medical Center.  The issue was remanded for 
further development in December 2005.  The appellant asked 
for but cancelled his request for a personal hearing in July 
1993.  He has been afforded two VA examinations in this 
regard during the appeal period, to include a medical opinion 
in May 2003.  The Board is unable to find that there is a 
reasonable possibility that further assistance to the veteran 
would aid him in substantiating the claim of entitlement to 
service connection for bilateral epiphora.  Under the 
circumstances, VA does not have a duty to assist that is 
unmet with respect to this issue. See 38 U.S.C.A. § 5103A (a) 
(2); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  The case is ready to be considered on the merits.

Law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection, there must be evidence of an 
etiological relationship between a current disability and 
active military service. See Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992), citing Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2006).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310 (2006).  This 
includes disability made chronically worse by service-
connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).

Factual background

The veteran's service medical records show that he complained 
of eye pain, headaches and some tearing in November 1944.  A 
diagnosis of bilateral chalazion was diagnosed for which an 
ointment was prescribed.  Clinical entries dating from August 
1946 reflect that he was seen again for swelling of the 
eyelids, especially on the right.  Clinic notes in September 
1946 refer only to a chalazion affecting the left eye.  This 
was incised and curetted in September 1946.  Another one 
appeared in October 1946 that was also incised and drained.  
It was noted to heal well.  On examination in October 1946 
for discharge from active duty, the appellant was reported to 
have 20/20 vision in the right and left eyes, and no 
pertinent defects were recorded.  By rating action dated in 
August 1960, service connection for chalazion of the left eye 
was granted and a noncompensable disability evaluation was 
assigned.  

A VA eye evaluation was performed in March 1964 where it was 
noted that no eye pathology was found.  The appellant was 
treated by a private physician in July 1964 for symptoms 
described as a chronic conjunctivopathy.  The tear sacs were 
reported to be normal.  Diagnoses of mild chronic bilateral 
conjunctivitis, refractive error and early presbyopia were 
recorded on VA examination in July 1968.  It was also noted 
that he had a history of scintillating scotoma.  No residuals 
of chalazion were reported on VA examination in September 
1971.  The veteran was determined to have mild allergic 
conjunctivitis at that time.  An inactive pterygium of the 
left eye was noted in February 1975.  Presbyopia was 
diagnosed and no chalazion was found.

The appellant underwent VA eye examinations throughout the 
years for a number of complaints, and was given diagnoses in 
the early 1990s that included hyperopia, decreased left eye 
vision secondary to pterygium, pterygium and scarring of the 
left eye, dryness secondary to pterygium, refractive error 
and decreased vision of unknown etiology.  On VA examination 
in July 1996, diagnoses of refractive error, mild cataracts 
and no other organic cause for visual deficit, left eye, were 
rendered.  He was treated for blepharitis in 1997.  

The veteran was afforded a VA eye examination in May 2003 
where he complained  of epiphora of the right and left eyes 
since the time of an operation on an eye during the 1940s.  
He indicated that nothing had improved that condition.  
Following examination, the assessments included bilateral 
epiphora which was found to be less likely than not secondary 
to previous chalazion excision of the left eye.  The examiner 
stated that this was likely secondary to conditions that 
included chalasis and weak lid opposition. 

The appellant requested a second opinion and received eye 
consultation at the University of Illinois at Chicago in the 
Comprehensive Ophthalmology Service in May 2004.  He provided 
history of tearing of both eye since the 1940s and the 
removal of a growth on the left lower lid in 1947.  He wanted 
to know exactly what was causing his symptoms.  Examination 
disclosed decreased lower lid laxity.  Following examination, 
diagnoses were rendered of cataracts, left eye more than 
right, blepharitis, and inflammation of the lid margin.  The 
blepharitis was noted to be refractory to lubricants.  

Legal analysis

Although the veteran contends that he now has additional 
bilateral eye disability as the result of service or a 
service-connected disorder, the evidence does not support 
this conclusion.  Recent diagnoses of the eyes include 
bilateral epiphora that is the matter under consideration in 
this decision.  It is shown that while the appellant was 
treated and underwent surgery for a chalazion of the left eye 
during active duty, there was no finding of epiphora during 
service.  No disability of this nature was diagnosed until 
2003, more than 50 years after discharge from active duty.  
As bilateral epiphora was first diagnosed so many years after 
discharge from service, service connection may not be granted 
on a direct basis in the absence of competent evidence to the 
contrary. See §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).  

The veteran contends that bilateral epiphora is secondary to 
service-connected left eye chalazion or surgery therefor 
during service.  The Board points out in this instance, 
however, that there is competent medical evidence of record 
that addresses a nexus relationship between the currently 
diagnosed epiphora and service-connected disability.  
Following examination in May 2003, a VA physician opined that 
it was less likely than not that bilateral epiphora was 
secondary to previous chalazion excision of the left eye.  
The examiner provided other etiological bases as to the onset 
of bilateral epiphora.  It was not found that bilateral 
epiphora had been made chronically worse by service-connected 
disability. See Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board would also point out that when the veteran sought a 
second opinion at the University of Illinois at Chicago in 
May 2004, the examiner did not indicate that there was any 
relationship between residuals of left eye surgery and any 
current eye condition, despite the appellant's history of 
such.  Thus, the VA examiner's opinion stands uncontroverted 
in the record.  It is the province of trained health care 
providers to enter conclusions that require medical expertise 
such as opinions as to diagnosis and causation.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).  The Board observes in 
this instance that the only evidence in support of the claim 
are the appellant's own statements.  It must be pointed out, 
however, that as a layperson, the veteran cannot support the 
claim on the basis of his assertions alone as he is not 
competent to provide a probative opinion on a medical matter. 
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  While he may 
well believe that he now has bilateral epiphora related to 
left eye surgery in service or current service-connected left 
eye surgical residuals, he is not qualified to render an 
opinion that requires medical expertise, such as the 
diagnosis or cause of a particular disability. See 38 C.F.R. 
§ 3.159(a) (2); Espiritu at 494-95 (1992).  Under the 
circumstances, service connection for bilateral epiphora may 
not be granted on a secondary basis. See 38 C.F.R. § 3.310 
(2006); Allen, supra. 

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for bilateral epiphora and it must be 
denied. See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).


ORDER

Service connection for bilateral epiphora is denied.


REMAND

The appellant asserts that the symptoms associated with his 
service-connected post surgical residuals of left eye 
chalazion are more disabling than reflected by the currently 
assigned disability evaluation.  He contends that the eye is 
constantly tearing, that it feels as there is a foreign body 
inside the eye which irritates him, and that there is a 
mucus-like buildup along with pain, itching and burning that 
warrant a compensable rating.

The service-connected chalazion of the left eye is currently 
rated under 38 C.F.R. § 4.84a, Diagnostic Code 6015 for new 
growths, benign, of the eyeball and adnexa, other than 
superficial.  A minimum 10 per rating is assigned for 
impaired vision.  If healed, the condition is rated on any 
residuals thereof.  See C.F.R. § 4.84a, Diagnostic Code 6015 
(2006).

The veteran was afforded VA eye examinations in May 2003 and 
most recently in February 2006.  The Board finds, however, 
the written findings on the former examination were not 
entirely legible and it is difficult to comprehend the 
examiner's exact findings.  On the latter examination, it was 
indicated that the claims folder had not been made available 
for review in conjunction with the evaluation.  The Board 
notes that neither examiner provided any information relative 
to the rating criteria as noted above, specifically, whether 
there is any vision impairment attributable to the left eye 
chalazion or any other residuals thereof.  The examinations 
are therefore found to be inadequate for rating purposes and 
further development is warranted. 

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, in correspondence dated in July 2003, the 
appellant stated that he received eye treatment at the 
Westside and Lakeside VA facilities and requested that his 
records be retrieved.  The Board observes that the most 
recent VA outpatient records date through June 2003.  
Therefore, subsequent VA clinical records should be requested 
and associated with the claims folder.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 
Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).

Accordingly, the case is remanded for the following actions:

1.  All VA clinical records dating 
from July 2003 to the present 
should be retrieved from the 
Westside and Lakeside VA facilities 
and associated with the claims 
folder.

2.  After a reasonable period of 
time for receipt of additional 
information requested above, the 
veteran should be scheduled for a 
special VA eye examination to 
ascertain the current status of the 
service-connected post operative 
left eye chalazion.  The claims 
folder and a copy of this remand 
should be provided to the examiner 
in connection with the examination.  
The examiner must indicate whether 
or not the claims folder was 
reviewed.  All indicated tests and 
studies deemed necessary should be 
conducted.  The examination report 
should reflect consideration of the 
veteran's documented medical 
history, current complaints, and 
other assertions, etc.  The report 
of the examination should be 
comprehensive and include a 
detailed account of all 
manifestations the left eye 
chalazion.  Following review of the 
record and physical examination, 
the examiner should specify any 
residuals of left eye chalazion, to 
include vision loss, if any.  

3.  The veteran must be given 
adequate notice of the examination, 
to include advising him of the 
consequences of failure to report 
under 38 C.F.R. § 3.655 (2006).  If 
he fails to appear for the 
examination, this fact should be 
noted in the file and a copy of the 
examination notification should be 
associated with the claims folder.

4.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
questions presented.  If the report 
is insufficient, or if any 
requested action is not taken or 
deficient, it should be returned to 
the examiner for corrective action. 
See Stegall v. West, 11 Vet. App. 
268 (1998).

5.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issue 
on appeal.  If the benefit is not 
granted, the appellant and his 
representative should be provided a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


